                       3:19-mj-03181-TSH # 9                    Page 1 of 3                                                                 E-FILED
                                                                                              Tuesday, 17 December, 2019 05:16:51 PM
                                                                                                          Clerk, U.S. District Court, ILCD
AO 199A (Rev 12/1 I) Order Selling Conditions of Release                                                       Page 1 of     3      Pages




                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Central District of Illinois


                    Un ited States of America                           )
                                                                                                                   FBLED
                                   V.                                   )                                                  DEC 1 7 2019
                                                                        )        Case No.    19-mj-3181
                                                                        )                                      CLE'x!< OF THE COU
                            Randall Tarr                                                                       U " !'I "'- .                   RT
                                                                        )                                  CENTR·::,·
                                                                                                                ,,~ . :,~---
                                                                                                                          ·~if       ,_ COURT
                                                                                                                                 .,.-::;
                                                                                                                             rr-,\,,.,:
                              Defendant
                                                     AMEND ED*                                                                           0:- iLUNO/S
                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)   The defendant must not violate federal, state, or local law whi le on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supe rvising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrende r as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:               U.S. District Court, 600 E. Monroe Street, Courtroom 3 , Springfield , Illinois
                                                                                          Place




      011           12/19/2019 at 4:00 p.m. for an Attorney Appointment Hearing before Judge Tom Schanzle-Haskins
                                                                                                                             -   - --
                                                                       Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
                                 3:19-mj-03181-TSH # 9                                   Page 2 of 3


AO I 99B (Rev. 12/11 ) Additional Conditions of Release                                                                                                                  Page    2    of   3      Pages

                                                              ADDITIONAL CONDITIONS OF RELEASE
        IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( D)       (6)
            The defendant is placed in the custody of:
             Person or organization
             Address (only if above is an organi:aoon)
            City and state                                                                                Tel. No.
who agrees lo (a) supervise the defendant. (b) use every effort to assure the defendant's appearance at all cotH1 proceedings. and (c) notify the cou11
immediately if the defendant violates a condition of release or is no longer in the custodian 's custody.

                                                                                           Signed:
                                                                                                                               Cusrodian                                                   Dare
( (8)) (7) The defendant must:
       (~) (a) submit to supervision by and report for supervision to the U.S. Probation Office, Springfield, Illinois
               telephone number        _ _ _ __ _ _ . no later than as directed
       (0) (b) continue or actively seek employment.                     - - - - -- - - - - - - - -
       (0 )   (e) continue or start an education program.
       (0 ) (d) surrender any passport to:
       ([81) (e) not obtain a passport or other international travel document.
       ( 181) (f) abide by the following restrictions on personal association. residence. or travel:                                 travel is restricted to the Central District of Illinois.

       ( ~ ) (g) avoid all co.ntact, directly or indirectly. with any person who· is or tnay be a victim or witness in the investigation or prosecution.
                 including: Congressman Rodney Dav,s, his staffers and any of his congressional offices.
                                                                                                                                - - - - - - - -- - - - - - - - -                             · -·--·- -··-·


       (~        ) (h) get medical or psychiatric treatment:                   successfully complete mental health. drug. and alcohol assessments as directed by the U.S Probation Office,
                                                                                                        e d medications as directed by the lrtcatmcnt provider.
                       p~rticipate in all counscling/trcatme~t recomm_endations, and/or take an prcscfib_
       (0        ) {i) return to custody each                             at                o 'clock after being released at                              o·clock for employment. schooling.
                       or the following purposes:

       <•)         (j) maintain residence at a halfway house or community cotTcctions center, as the pretrial services office or supervising officer considers
                       necessary.
      ([8})        (k) not possess a firearm, destructive device, or other weapon .
      (~)          (I) not use alcohol ( (8) ) at all ( D ) excessively.
     *([8})       (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U .S.C. ~ 802, unless prescribed by a licensed
                       medical practitioner.
     *(~)         (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                       random frequency and may include urine testing. the wearing of a sweat patch. a remote alcoho l testing system. and/or any form of
                       prohibited substance screening or testing. The defendant must not obstruct. attempt to obstruct. or tamper with the erficiency and
                       accuracy of prohibited substance screening or testing.
    *(181)        (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                       supervis ing officer.
       (~    )    (p) participate in one of the fo llowing location restriction programs and comply with its require ments as d irected.
                       (0) (i) Curfew. You are restricted to your residence every day ( 0) from                               to               . or ( D ) as
                                    directed by the pretrial services office or supervising officer; or
                       ([Z] ) (ii) Home Detention. You are restricted to your residence al all times except for employment; education; religious services;
                                   medical. substance abuse. or mental health treatment; attorney visits; court appearances; cowi-ordered obligations; or other
                                   activities approved in advance by the pretrial services office or supervis ing officer; or
                       (0 ) (iii) 1-lome Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court.
       ( ~)       (q) submit to local ion monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                       requirements and instrnctions provided.
                       ((8)) You must pay all or part of the cost o f'the program based on your ability to pay as determined by the pretrial serv ices office or
                             supervising officer.
       ([81) (r) report as soon as possible. to the pretria l services office or supervisi ng officer. every contact with law enforcement personnel. including
                   an·ests. questioning. or traffic stops.
       (0)     (s) defendant agrees to pat1icipate in the Pretrial Alternative to Detention Initiative Program (PAD !) and lo comply with the rules and
                   regulations of thi s program.
       (0    ) (t)
3:19-mj-03181-TSH # 9     Page 3 of 3




                        s/ Randall Tarr




                    s/ Tom Schanzle-Haskins
